Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figures 3, 4, 6, and 7 have numeral “50” in the figures but not the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: The specification has reference sign 102 in paragraph [0090-0091] but is not reflected in Figure 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figures 17 and 27 are objected to because they do not comply with 37 CFR 1.84(l) because the lines, numbers, and characters do not have satisfactory reproduction characteristics and/or do not permit adequate reproduction, and are not durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 6-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 recite the limitation including the “%”, however, it is unclear whether “%” indicates mass%, weight%, volume%, atomic%, etc. Clarification is required. 
Regarding dependent claims 6-17, these claims do not remedy the deficiencies of parent claim 4 noted above, and are rejected for the same rationale.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4, 6, 8-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rautenbach (US 2016/0258036A1, hereinafter “Rautenbach”).

Regarding claim 4, Rautenbach teaches a method of leaching copper from a heap of ore including an agglomerating step, prior to constructing a heap, by applying a leach solution, including an acid, then an aerated resting step, i.e., cure step, and then an irrigation step (Rautenbach, Abstract, [0009], [0022], and [0024]). Rautenbach also teaches that copper is recovered from the solution contained in the pregnant leach solution “PLS” pond by passing the solution through a solvent extraction and electrowinning step (Rautenbach, [0107]). Moreover, Rautenbach teaches that the leaching processes were carried out at ambient temperature (25°C) and the chloride ion concentration of the solution is between 100-190 g/L (Rautenbach, [0029] and [0114]). As shown in Figure 3, Rautenbach teaches that the percentage of recovered copper from the ores ranges from approximately 0-65% during the resting and irrigation stages (Rautenbach, Figure 3 and [0114-0115]).
Rautenbach teaches that the heap is constructed of a series of constructed heaps, under different stages of operation in the heap leach cycle, where the series of constructed heaps is represented by numbers 16A, 16B, 16C, and 16D in Figure 1, i.e., a plurality of heap sections (Rautenbach, [0104] and Figure 1). Rautenbach also teaches that solution produced from the process of solvent extraction or solution contained in the solution application pond may be added to solution contained in the intermediate pond in order to maintain a water balance in the leach circuit, and chloride ions may be added to the intermediate pond, where at least part of the solution in the intermediate pond may be transferred to the solution application pond, i.e., the various solutions are recirculated through the various process steps (Rautenbach, [0054-0058]). 
Moreover, Rautenbach teaches that acid in the irrigation solution reacts with gangue minerals in the ore leading to acid leaching of chlorite and biotite, where by controlling the concentration of the acid, impacts the heat generated during the reaction, which in turn contributes to faster mineral oxidation rate and leads to an increase in metal recovery and a reduction in leach cycle time (Rautenbach, [0034]). Rautenbach also teaches that the sulfuric acid concentration of the solution applied to the ore is between 4-100g/L (Rautenbach, [0028]). 

The copper recovery method Rautenbach including the chloride concentration and at ambient temperature corresponds to a high chloride heap leach process carried out at ambient temperature, wherein a chloride concentration is between 100g/L and 180g/L to ensure that copper dissolution in an agglomeration stage is not limited by acid to maximize the copper dissolution in a cure phase and thereby increase an overall copper recovery of claim 4 of the present invention. The agglomeration step by applying an acid leach solution of Rautenbach corresponds to an agglomeration stage in which acid and process solutions are combined with an ore prior to stacking to form a heap of claim 4 of the present invention. 
Controlling the acid concentration, to 4-100g/L, to effect the amount of copper recovered of Rautenbach corresponds to a method of controlling acid balance and thereby increasing acid consumption by gangue mineral dissolution in proportion to a number of the plurality of heap sections irrigated during the irrigated leach phase and acid concentration in the pregnant leach solution, which reports to the solvent extraction process, is less than 10 g/L, to allow effective copper recovery from the pregnant leach solution in the solvent extraction process of claim 4 of the present invention. 
The aerated resting stage having a Cu recovery of 0-65% of Rautenbach overlaps with an aerated, but non-irrigated, cure phase to leach a portion of copper in the ore in the heap, wherein the copper dissolution in the aerated, but non-irrigated, cure phase is at least 30% of claim 4 of the present invention. The irrigation step followed by solvent extraction and electrowinning of Rautenbach corresponds to n irrigated leach phase during which remaining copper minerals are leached and copper is recovered from a pregnant leach solution by a solvent extraction process followed by an electrowinning process of claim 4 of the present invention. The series of constructed heaps with a recirculating solution of Rautenbach corresponds to wherein the heap comprises a plurality of heap sections in which excess acid in the irrigated leach phase is reduced by circulating leach-liquor to the plurality of heap sections counter-current to the ore loading onto the plurality of heap sections and removal of ore from the plurality of heap sections of claim 4 of the present invention. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

Regarding claim 3, Rautenbach also teaches 	that the percentage of recovered copper from the ores ranges from approximately 0-65% during the resting and irrigation stages (Rautenbach, Figure 3 and [0114-0115]). The total percentage of recovered copper of Rautenbach overlaps with the range of claim 3. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

Regarding claim 6, Rautenbach also teaches that the sulfuric acid concentration of the solution applied to the ore is between 4-100g/L (Rautenbach, [0028]). The range of Rautenbach overlaps with the range of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).


Regarding claims 8 and 9, Rautenbach also teaches that the amount of copper in the raffinate solution is approximately 0 g/L as seen in Figure 9 (Rautenbach, Figure 9). The amount of copper in the raffinate of Rautenbach falls within the range of claims 8 and 9 of the present invention. 


Regarding claim 10, Rautenbach also teaches that a rinse step may be included at the end of the leach cycle aimed at recovering soluble copper and chloride from leached material before the process of reclaiming leached or waste material from a leach circuit (Rautenbach, [0040]). The rinse step of Rautenbach corresponds to wherein, after completion of the irrigated leach phase, the heap is washed of the present invention. 


Regarding claims 11, 12, 13, 14, 16, and 17, and determining the optimal addition of acid added during the method, it would have been obvious to one of ordinary skill in the art to select an acid concentration that falls within the range of Rautenbach, in order to increase the amount of copper recovered during the leaching process due to routine optimization of the leaching process. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). MPEP 2144.05. 





Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rautenbach as applied to claim 4 above, and further in view of Gutierrez et al. (US 2017/0335428 A1, hereinafter “Gutierrez”).
Regarding claims 7 and 15, while Rautenbach teaches the recirculation of the leaching solutions to the various steps of the process (Rautenbach, Figure 1), Rautenbach does not explicitly disclose wherein the pregnant leach solution collected from initial irrigation of the heap following the aerated, but non-irrigated, cure phase is added to the ore during the agglomeration stage so as to utilize acid content in the pregnant leach solution during a subsequent cure phase.
With respect to the difference, Gutierrez teaches a leaching process including agglomeration, curing, and leaching with a high content of chloride where the recirculated solution is added in the agglomeration process (Gutierrez, Abstract and [0031]). Gutierrez also teaches that the recirculated solution has a sulfuric acid concentration of 2.0-10.0 g/L (Gutierrez, [0032]).
As Gutierrez expressly teaches, there a several advantages to adding the recirculation solution during agglomeration, including, first, the solution will already have the chemical agents needed for the dissolution of the sulphurated copper species which implies a kinetic advantage in the curing stage, as the copper and ferric ion needed are delivered to start the leaching reactions of the primary and secondary copper minerals, and second, the solution has a higher concentration of chloride ions compared to sea water, which implies that for the same amount of agglomeration solution the contribution of chloride ions are higher, which is needed for the ferric regeneration reactions (Gutierrez, [0031-0032]).  
Rautenbach and Gutierrez are analogous art as they are both drawn to a copper leaching process by agglomerating, curing, and irrigating ore (Rautenbach, Abstract; Gutierrez, Abstract). 
In light of the motivation to add the recirculated solution during the agglomeration step of Gutierrez above, it therefore would have been obvious to one of ordinary skill in the art to also add the recirculated solution during agglomeration of Rautenbach in order to already have the chemical agents needed for the dissolution of the sulphurated copper species, implying a kinetic advantage in the curing stage, as the copper and ferric ion needed are delivered to start the leaching reactions of the primary and secondary copper minerals, and having a higher concentration of chloride ions compared to sea water, implying that for the same amount of agglomeration solution the contribution of chloride ions are higher, which is needed for the ferric regeneration reactions (Gutierrez, [0031-0032]), and thereby arrive at the present invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        8/12/2022